Title: To George Washington from Lachlan McIntosh, 1 November 1783
From: McIntosh, Lachlan
To: Washington, George


                  
                     Dear General,
                     Savannah 1st Novr 1783.
                  
                  May I presume to trouble your Excellency with the perusal of the enclosed, before it is Sealed and sent to Congress.  two reasons induces me to take this Liberty, the first is, that I would always Wish to preserve your good Opinion, maugre all Mallice and Slander.  the other, to request it may be accompanyed with your Interest and influence with Congress to do Justice to my injured Reputation, which I hold dearer than Life.
                  It is to you Sir, under whose Auspices, direction and observation, the most honorable and Just War that ever was Waged, and brought to a glorious Issue, the Army, and every Member of it appeal when they apprehend themselves injured, and through your Mediation, as the proper Channel, that each of them expect Justice.
                  If the enclosed application to Congress merits your Excellency’s attention, I flatter myself that you will Support it, and intreat it may be Sent.  I have the Honor to be, with the greatest Esteem and Respect.  Your Excellency’s much obliged & most obedt Hble Servt
                  
                     Lachn McIntosh
                  
               